 



Exhibit 10.1
Acquisition Agreement
By and among ChinaCast Education Corporation, Yu Pei Information Technology
(Shanghai) Limited and
Beijing Heng Tai Jufu Investment Limited.
(Summary Translation)
This Agreement, dated February 11, 2008, by and among ChinaCast Education
Corporation (“ChinaCast”), a Delaware corporation, Yu Pei Information Technology
(Shanghai) Limited, the wholly-owned China subsidiary of ChinaCast (“ChinaCast”
or “Yu Pei” or “Transferee”), and Beijing Heng Tai Jufu Investment Limited
(“Heng Tai” or “Transferor”), a shareholder of 80% of outstanding shares of Hai
Lai Education Technology Limited (“Hai Lai”). Pursuant to this Agreement, the
Transferee shall acquire the entire shareholdings of Hai Lai currently held by
Heng Tai. Hai Lai holds 100% of the Foreign Trade Business College of Chongqing
Normal University (“FTBC”) and Hai Yuen Company Limited(“Hai Yuen”), a newly set
up service company.
The key terms of the Agreement are as follows:

A.   The acquisition shall include all the rights, undistributed profits and
benefits before the transfer of the shares. Each 1% of the shareholding is
valued at RMB6 million i.e. total valuation RMB600 million. The acquisition
price for 80% is RMB480 million.

B.   50% of acquisition price should be paid within 8 days after signing of the
agreement; additional 45% to be paid within 30 days and the remaining 5% on
August 8, 2008.

C.   Tax on the sales proceeds shall be the responsibility of the Transferor.
Other taxes related to the transfer shall be the responsibility of each party in
accordance to the law.

D.   The first trench of payment shall be made after the following conditions
are satisfied:

  i.   The shareholders of Hai Lai pass a resolution to approve the transfer and
individual shareholders waive the right of first refusal

 



--------------------------------------------------------------------------------



 



      to acquire the shares from the selling shareholders. ii. All the required
government approval, authorization and registration have been completed or
obtained.     iii.   The right to appoint directors in Hai Lai’s By-Laws have
been changed to reflect the change in shareholdings     iv.   The completion and
publication of 2006 unqualified audited accounts prepared under US GAAP and the
unaudited accounts for the nine months from January to September 2007.     v.  
As the nine months unaudited accounts of Hai Lai has disclosed a payable to a
predecessor selling shareholder of RMB6,192,569.60. The predecessor selling
shareholder agrees to transfer 80% of the amount receivable i.e. RMB4,954,055.68
to the Transferee.

E.   The Transferor warrants that

  i.   Hai Lai and Hai Yuen are legally set up under Chinese Law and FTBC is set
up under Chinese Law and approved by the Ministry of Education. All the
appropriate licenses have been obtained and annual review requirements have been
met.     ii.   The Transferor warrants that the information provided to the
auditors for the accounts prepared under US GAAP are correct and complete and
objectively and fairly reflects the true financial positon of the Hai Lai group
of companies and further warrants that from the date of review, there has been
no significant changes to the financial position of the group,     iii.   Other
than the rights of Chongqing Normal University and restrictions under the law,
Hai Lai has all the residual rights of FTBC.     iv.   Other than what has been
disclosed in the audited and unaudited accounts, there are no undisclosed debts,
obligations etc. otherwise the Transferor will be responsible for such debts,
obligations etc and compensate Hai Lai accordingly.     v.   Hai Lai has not
been in breach of any law in its operation and there is no litigation.     vi.  
All trademarks, patents, softwares, copyright, domain names and other
intellectual properties are listed and Hai Lai has already taken steps to secure
the rights of these properties and to the best of the Transferor’s knowledge, no
party is currently

 



--------------------------------------------------------------------------------



 



      infringing on any of these rights.     vii.   Warranties specifically for
FTBC:

  1.   FTBC is a non-enterprise legal person and is allowed to recruit students
for degree courses. The objective of the college is for profit private school
and the college has already obtained all government approval etc.     2.   FTBC
meets the requirement for organization, education management, professional
setup, curricular arrangement, maintenance of student staff ratio and course
material. The college and has never been penalized by the authorities for
failing to meet such requirements.     3.   FTBC has never received sponsorship
to accept students who do not meet the entry requirements     4.   FTBC has
passed all annual reviews by the authorities and has not received any notice of
required improvements from these authorities.

F.   Under the agreement, ChinaCast shall appoint two out of the three directors
in Hai Lai’s board as well as the General Manager. Other management positions
shall remain unchanged.

G.   The Transferor and its related parties shall not engage themselves in
competing business to FTBC.

H.   If ChinaCast is unable to pay according to the payment schedule, the
penalty shall be based on a daily rate of 0.0003% unless the required transfer
of licenses and government registration cannot be completed before the payments
are due.

I.   All information related to the acquisition are to be kept confidential and
any information related to FTBC are not to be disclosed to third parties for a
period of 10 years.

 